DETAILED ACTION
This is the final office action regarding application number 16/209269, filed on December 04, 2018, which claims benefit of PRO 62/594230, filed on December 04, 2017 and claims foreign benefit of KR10-2018-0154011, filed on December 03, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154011 as required by CFR 1.55.
Response to Amendment
The amendment filed on November 30, 2021 has been entered. Claims 1-8, 10, 14-20 remain pending in the application. Claims 1-8, 10, 14-20 are examined. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on August 30, 2021. 
Claim Interpretation
The claimed “controller” is interpreted as any hardware and software combination that is capable of working in a heating device.
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “automatically” however, the limitation describes an elastic force exerted on spring by a user in paragraph [178] of the original 
Claims 2-8, 10, 14-20 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-8, 10, 14-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 2, 7, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), and further in view of Kang et al., US 20170303346(hereafter Kang) , Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee)  and evidenced by 7 seg Tutorial http://www.sentex.ca/~mec1995//tutorial/7seg/7seg.html, (hereafter 7seg_Tutorial).
Regarding claim 1, Dondurur teaches control knobs for stoves and ovens incorporating both a timer and a temperature controller. 
“a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas, wherein each of the plurality of knob modules includes:” (Dondurur teaches in abstract “The control knob for stoves and ovens includes a timer coupled with an automatic power shut-off feature and that also includes a control for setting the temperature of the stovetop burner or oven.” Dondurur further teaches “oven and stove knobs 10a are disclosed” in paragraph [18] that implies that the knob in Dondurur is duplicated to have a plurality of knobs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the knob to have a plurality of knobs as taught in Dondurur. Regarding duplicating the control knobs to have a plurality of knobs, “the courts have held that mere duplication of parts 

    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a knob  that controls the heating power level, the knob being configured to rotate in a first direction or a second direction, and configured to be rotated at preset intervals to set the heating power level; a knob ring provided around the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;” (Fig. 1 teaches a ring 102a as rotatable temperature control ring wherein temperature is controlled by 






















 Paragraph [18] teaches “A knob 100 and indicator arrow 14a are attached to the rotatable planar time controller 104 for rotation therewith. The timer indicia have a predetermined numerical time duration and increment.” Thus Dondurur teaches a knob to control time and a ring to control temperature wherein the ring returns to off when cooking time is up and both knob and ring have preset intervals. 
Dondurur teaches different arrangements of knobs and rings for time and temperature control in Fig. 1 to Fig. 8. Hence it is implied that the knob and ring arrangement is a design choice. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the time and temperature control functions to set the power and time, respectively. One of ordinary skill in the art would have been motivated to do so in order to control the time and temperature while cooking as taught in Abstract by Dondurur. Additionally, choosing either the knob or ring to control the parameters 
Moreover, since the technique to set the knob to zero once cooking is done was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D. Furthermore, When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.)
However, Dondurur does not teach controlling multiple heaters with one knob, a display unit attached to knob ring, and an induction heater with cover plate.
 “wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to either a normal mode in which the first heating area and the second heating area operate as separate heating areas and a flexible mode in which the first heating area and the second heating area operate as a single heating area, wherein when the operation mode of the induction heating module is the normal mode, each of the plurality of knob modules is set as a control device for corresponding heating areas, and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas,”(The limitation “flexible mode” is interpreted as one control knob can operate multiple coils. Kang teaches an induction device with temperature adjustment and hence from the same field as the instant claim. 

    PNG
    media_image2.png
    315
    500
    media_image2.png
    Greyscale

Fig. 2 of Kang teaches an induction cooker with multiple heaters and a control knob
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the control unit 240 may control the temperature of only the first heater 211. In response to the user selecting a button corresponding to the second heater 213 and rotating the knob 220, the control unit 240 may control the temperature of only the second heater 213. In response to the user selecting a button for controlling both of the first and second heaters 211, 213 and rotating the knob 220 or rotating the knob 220 without selecting any button, the control unit 240 may control the temperatures of both of the first and second heaters 211, 213.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
However, the primary combination of references does not teach a display unit attached to knob ring, and an induction heater with cover plate.
“and a display unit…...configured to display the heating power level or the cooking time,……and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode.”(The limitation “indicating the flexible mode
Wylie teaches a control knob housing for appliances with built in display. Thus Wylie is solving the same problem of control knob design as the instant claim. Wylie teaches in Fig. 7, a display unit cover 31 provided at one side of knob 27 to display status of an oven. Wiley teaches in Fig. 2 that the cover 31 houses the electronic display 41 wherein 41 is preferably a light emitting diode (LED) having a three digit, 7 segment display and 41 is driven by a microprocessor. 7 segment displays are capable of displaying alpha-numeric digits as evidenced by 7seg_Tutorial.  
    PNG
    media_image3.png
    555
    748
    media_image3.png
    Greyscale

Fig. 2 of Wiley teaches 7 segment LED display and microprocessor as display unit

    PNG
    media_image4.png
    562
    1918
    media_image4.png
    Greyscale

Screenshot of 7seg_Tutorial teaches 7 segment displays are capable to display English alphabet letters.


    PNG
    media_image5.png
    360
    720
    media_image5.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
Wiley further teaches in column 5, lines 18-26 “The display 41 may provide multiple types of information, for example oven temperature set point, actual 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device and display oven and cooking status as taught in Wylie to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Additionally, since the display unit is capable of displaying different states of the oven, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the display content to display flexible mode of operation. Since all the claimed elements of knob modules were known in the prior art and one skilled in the art 
However, previous combination of primary references does not teach that the display unit is placed with the knob ring, and an induction heater with cover plate.
“and a display unit provided at one side of the knob ring and” (Stoufer teaches an encoder assembly for an appliance knob. Stoufer teaches a display device attached to one side of the knob ring in Fig. 1A.

    PNG
    media_image6.png
    432
    712
    media_image6.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to arrange the display device on the knob ring as taught in Stoufer in the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so “for controlling and/or operating the appliance” as taught by Stouffer in column 1, lines 12-13. Since all the claimed elements of knob modules were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Regarding rearranging knob, ring, and display parts, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
 
    PNG
    media_image7.png
    594
    603
    media_image7.png
    Greyscale

Fig. 1B of Lee teaches an induction cooker
However, the primary combination of references does not explicitly teach an induction heater with cover plate and controller. 
Lee teaches an induction cooker and hence from the same field as the instant claim. Lee teaches 

    PNG
    media_image8.png
    529
    668
    media_image8.png
    Greyscale

Fig. 2 of Lee teaches schematic diagram of power supply and controller 
“A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper plate portion of the cover plate, a plurality of working coils disposed in the inner space at a position corresponding to the plurality of heating areas,” (Fig. 3 teaches induction cooker 100 with case 110 and top plate 120. Cooking coils 130a-c are placed inside case 110 with a respective heating area 121a-c formed on plate 120)

    PNG
    media_image9.png
    707
    500
    media_image9.png
    Greyscale

Fig. 3 of Lee teaching inner space inside the case of induction cooker
“a power supply unit configured to supply power to the plurality of working coils, and a controller configured to control power supplied to the plurality of working coils by applying a control signal to the power supply unit;” (Fig. 2 teaches power supply 170 that supplies power to the coil 130. Fig. 2 and paragraph [44] also teaches processor 161, aka controller, “may use the power supply 170 to control the power supply to the internal components 130 to 180”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the modified knob module as taught in Dondurur to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared with a cooking apparatus for heating a cooking container (or metal cooking container) using combustion heat of a fossil fuel” as taught in paragraph [4] in Lee. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Regarding claim 2,
“The cooking device of claim 1, wherein when the knob is rotated in the first direction so that the heating power level of the knob is set to a maximum level from a state in which the knob is in an initial position, an operation mode of the induction heating module is set to a boost mode.” (The claim is interpreted as the knob is rotated to set up a boost mode where boost mode is a power level higher than the maximum power level of the coil as described in paragraph [253] of the instant specification “In the boost mode, each working coil operates at an output greater than the maximum heating power level (for example, 9) of the heating area. For example, when the output of the first working coil 254 is set to 1800 kW in a state in which the heating power level of the first heating area 224 is "9", in the boost mode, the output of the first working coil 254 may be set to 2000 kW which is greater than 1800 kW”.  
Dondurur does not teach power boost mode. Kang teaches an induction cooker with temperature control. Kang teaches in paragraph [105] “‘power boost’ refers to a function of applying a heating power greater than a maximum heating power of a heater that may be applied through the knob 220. The power boost function may be used to boil water in a short time. The power boost function may include a function of maintaining the heating power only for a certain period of time during the power boost operation in order to protect the inner components of the induction device 90.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of boosting 
Regarding claim 7,
“The cooking device of claim 1, wherein when the cooking time is set, the controller initiates a countdown operation of the cooking time, and when the countdown operation is completed, the controller controls to output a countdown operation end notification.” (The limitation “controller controls to output…. end notification” is interpreted as controller can either send a signal to user like audible alarm to indicate time is up or the controller can send a notification to turn the power off. Dondurur teaches setting a timer for cooking wherein “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired” in paragraph [6]. It is obvious and well-known in the art that the controller has to have a countdown operation from the set time to determine when the set time is expired. It is also obvious that the 
Regarding claim 14, 
“The cooking device of claim 1, wherein the first direction is a counter- clockwise direction and when the knob is rotated in the counter-clockwise direction, the heating power level is decreased, and the second direction is a clockwise direction and when the knob is rotated in the clockwise direction, the heating power level is increased.” (The claim is interpreted as the direction of knob rotation can increase or decrease the power level. Annotated Fig. 1 of Dondurur teaches changing power level by rotating control knob in clockwise or counterclockwise direction.)

    PNG
    media_image10.png
    547
    685
    media_image10.png
    Greyscale

Fig. 1 of Dondurur teaches clockwise and counterclockwise movement of rotary knobs to increase/decrease settings
Regarding claim 16,
“The cooking device of claim 15, wherein when the knob is rotated in the clockwise direction from the initial position to the position of the knob corresponding to the maximum heating power level, the induction heating module is controlled to operate at a level lower than the boost mode.
Regarding claim 17, 
“The cooking device of claim 1, wherein the knob ring has an annular shape surrounding the knob and includes a protrusion that protrudes upward at an upper portion of the knob ring.” (Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob ring of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.).
Regarding claim 18,
 “The cooking device of claim 17, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface.” (Dondurur does not teach protrusion on knob ring with a display. 
Stoufer teaches a display device attached to a protrusion of knob ring in Fig. 1A. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so “for controlling and/or operating the appliance” as taught by Stouffer in column 1, lines 12-13. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 19, 
“ The cooking device of claim 18, wherein the protrusion is positioned higher than an upper surface of the knob such that the display screen is positioned higher than the upper surface of the knob when the knob ring is positioned in the initial position.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so “for controlling and/or operating the appliance” as taught by Stouffer in column 1, lines 12-13. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 20, 
“The cooking device of claim 19, wherein the knob ring is configured to return to the initial position by an elastic force when the knob ring is released such that the display screen is positioned at the initial position higher than the knob.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur).  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee) as applied to claim 2 above and in view of Carlos et al., EP 2663159 (hereafter Carlos).
“The cooking device of claim 2, wherein when a preset boosting time passes after the operation mode of the induction heating module is set to the boost mode, the heating power level of the heating area is set to the maximum level.”
Carlos teaches an induction cooker where power boosting is controlled by a control unit. Carlos teaches in Fig. 3 and page 8, paragraph 2-4 boosting power Pmax1 is returned to maximum power Pmax2 after a certain time interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of returning the power to the maximum level after preset boosting time as taught in Carlos to the cooking device as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to “ensure improved safety” as taught in Carlos on page 8, paragraph 2. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 

    PNG
    media_image11.png
    421
    640
    media_image11.png
    Greyscale

Fig. 3 of Carlos teaches power is set to the maximum power after preset boosting time is completed
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of how to use buttons on the instant pot website (hereafter instant pot).
Modified Dondurur does not explicitly teach setting the timer at a default value.
“The cooking device of claim 1, wherein when the knob ring is operated in a state in which the cooking time is not set, a cooking time setting mode is started.” (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [131] of the instant specification. Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)


    PNG
    media_image12.png
    824
    1482
    media_image12.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claims 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of Gombert et al., US9606644 (hereafter Gombert).
Modified Dondurur does not explicitly teach setting the timer at different time intervals for different commands.
Regarding claim 5,
“The cooking device of claim 1, wherein when  the knob ring is manipulated to perform a click operation in which the knob ring is rotated for less than a predetermined amount of time, the cooking time is increased or decreased by the a number of times of the click operation.” (The limitation is interpreted as the based on variation of time intervals of the timer knob rotation, the controller can execute different commands. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited 
Regarding claim 6, 
“The cooking device of claim 1, wherein when the knob ring is manipulated to perform a holding operation in which the knob ring is rotated and held for at least a predetermined amount of time, the cooking time is continuously increased or decreased until the knob ring is released.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the timer knob rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at 
Regarding claim 15,
 “The cooking device of claim 14, wherein when the knob is rotated in the counter-clockwise direction from an initial position by one increment corresponding to a position of the knob for a maximum heating power level, the induction heating module is controlled to operate in a boost mode having a level greater than the maximum heating power level.” (Dondurur does not teach a boost mode. 
Kang teaches in paragraph [105] “In this case, ‘power boost’ refers to a function of applying a heating power greater than a maximum heating power of a heater that may be applied through the knob 220. The power boost function may 
However, the primary combination of references does not explicitly teach setting a boost mode by rotating knobs.
Gombert teaches two rotary elements 3 and 4 in Fig. 1 that can rotate 360 degrees in both clockwise and counter clockwise directions. The movement patterns can be predefined to generate various control commands. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of boosting mode as taught in Kang by rotating knob as taught in Gembort to the knob assembly in Dondurur. One of ordinary skill in the art would have been motivated to do so to provide “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Moreover, since the technique to set boost mode by rotating knobs was known in the prior art the claim would have been obvious to yield predictable 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur) , and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of tickcounter.com (hereafter tickcounter).
 “The cooking device of claim 1, wherein a unit of time of the cooking time displayed on the display unit is varied according to a length of the set cooking time.” (The claim is interpreted as the time display includes unit of time. Modified Dondurur does not explicitly teach displaying units of time. Tickcounter teaches an online countdown timer with units of time in years, days, hours, minutes, and seconds where appropriate units with values are shown based on the user input set-time. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of units of time as taught in tickcounter to the time display unit as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to easily interpret 

    PNG
    media_image13.png
    753
    1563
    media_image13.png
    Greyscale

Screenshot of an online countdown timer with units of time
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of Jeanneteau et al., US 20160050720 (hereafter Jeanneteau).
Modified Dondurur does not teach container sensing.
“The cooking device of claim 1, wherein the controller confirms whether a container is present on the heating area by performing a container sensing, and when the controller determines that the container is not present on the heating area, a notification is output to indicate that the container is not present.” (The limitation “a notification is output to indicate” is interpreted as controller can either send a signal to user like audible alarm/ light to indicate presence/absence of container or the controller can send a notification to the other parts of the cooker. Jeanneteau teaches  “a hob is provided which comprises a cooking surface adapted to receive a number of pots,…., a pot detection unit adapted to detect the presence and non-presence of pots on the cooking surface, a control unit cooperating with the pot detection unit and the user interface” in paragraph [7] and “with a pot detection unit a presence and non-presence of a pot on a cooking surface can be detected and corresponding signals or sequences of signals can be processed by a control unit accordingly” in paragraph [12].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the container sensing feature as taught in Jeanneteau to the cooking device as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to provide a hob with “a more user friendly and intuitive handling” to as taught by  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20 of copending U.S. application 16/209154(hereafter ‘154) in view of Kang and Lee. 
Table 1. The comparison of limitations of claim 1 
16/209154(co-pending)
16/209269 (instant)
A cooking device comprising: a heating module including a heating device for heating a container; a controller configured to control a heating operation of the heating device; and a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,
A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper plate portion of the cover plate, a plurality of working coils disposed in the inner space at a position corresponding to the plurality of heating areas, a power supply unit configured to supply power to the plurality of working coils, and a controller configured to control power supplied to the plurality of working coils by applying a control signal to the power supply unit; and a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas,
wherein the knob module includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
Wherein each of the plurality of knob modules includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
a knob ring provided around the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a prescribed increment, wherein the knob ring is rotated from an initial position and configured to automatically return to the initial position;
a knob ring provided around the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;
and a display unit provided at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time,
and a display unit provided at one side of the knob ring to display the heating power level or the cooking time,

wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to ……… a flexible mode in which the first heating area and the second heating area operate as a single heating area, ……..and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas, …. and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode.

However, ‘154 does not explicitly teach a plurality of heating areas controlled by one knob and an induction cooker.  
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the control unit 240 may control the temperature of only the first heater 211. In response to the user selecting a button corresponding to the second heater 213 and rotating the knob 220, the control unit 240 may control the temperature of only the second heater 213. In response to the user selecting a button for controlling both of the first and second heaters 211, 213 and rotating the knob 220 or rotating the knob 220 without selecting any button, the control unit 240 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
The primary combination of references does not teach an induction cooker with cover plate, casing, controller, and a power supply unit.
Lee teaches induction cooker in Fig. 1-3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob module as taught in ‘154 to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 14-20 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209202(hereafter ‘202) in view of Lee. ‘
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209202(hereafter ‘202) in view of Kang and Lee. 
Table 2: The comparison of limitations of claim 1 
16/209202(co-pending)
16/209269 (instant)
A cooking device comprising: a heating module configured to supply heat energy for cooking food; a first knob module configured to set a cooking temperature for the heating module; and a second knob module configured to set a target cooking time for the heating module, wherein the first knob module includes:
A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper  to the plurality of working coils by applying a control signal to the power supply unit; and a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas,
a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals to which default temperatures are assigned;… wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned;
Wherein each of the plurality of knob modules includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;… a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time;
a knob ring provided around the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;
and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature, and a second display unit provided on one side of the second knob ring and configured to display the cooking time,
and a display unit provided at one side of the knob ring to display the heating power level or the cooking time,

wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to ……… a flexible mode in which the first heating area and the second heating area operate as a single heating area, ……..and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas, …. and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode.

However, ‘202 does not explicitly teach a plurality of heating areas controlled by one knob and an induction cooker.  
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in ‘202. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
The primary combination of references does not teach an induction cooker with cover plate, casing, controller, and a power supply unit.
Lee teaches induction cooker in Fig. 1-3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob module as taught in ‘202 to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared with a cooking apparatus for heating a cooking container (or metal cooking container) using combustion heat of a fossil fuel” as taught in paragraph [4] in Lee.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on November 30, 2021 with respect to claim(s) 1-8, 10, and 14-20 have been considered but are not persuasive. Additionally, a new ground of rejection is made based on the amendment of claims. 
The applicant amended claim 1 to recite plurality of knob modules and “wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to ……… a flexible mode in which the first heating area and the second heating area operate as a single heating area, ……..and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas”. The applicant argues on pages 9-13 that this makes the cooking device distinguishable from the prior art. However, Kang teaches controlling multiple heaters with one control knob corresponding to flexible mode as discussed above. 
In response to applicant's arguments against the references individually on pages 9-13, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Dondurur teaches a knob module with a knob and a ring to control cooking time and temperature separately. Kang teaches that one knob module controls multiple heaters. Wiley teaches a display unit on knob module wherein the display unit displays status of cooking and oven. The display unit has a seven segment, 3 digit display and a microprocessor to control display content. Stouffer teaches a display unit arranged on the knob ring. Lee teaches an induction cooker system with heaters, casings, controllers, and knob modules wherein Lee’s knob modules can be replaced with the knob modules as discussed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761